DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MAYKEL TORRES,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-2203

                           [October 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No.
062014CF009348A88810.

   Carey Haughwout, Public Defender, and Claire Victoria Madill,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm appellant’s convictions and sentences for burglary of an
unoccupied dwelling and grand theft. However, because the trial court
held a competency hearing and orally found appellant competent to
proceed but failed to enter the required written order, we remand this case
solely for the trial court to enter a nunc pro tunc order memorializing its
competency finding. See Fla. R. Crim. P. 3.212(b); Charles v. State, 223
So. 3d 318, 330 (Fla. 4th DCA 2017); Johnson v. State, 266 So. 3d 234,
236 (Fla. 2d DCA 2019); Sallee v. State, 244 So. 3d 1143, 1146–47 (Fla.
2d DCA 2018).

   Affirmed and Remanded.

TAYLOR, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.